DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-11 are rejected under 35 U.S.C. 102)(a)(1) as being anticipated by Kim (U.S. PGPub No. 2011/0051125 A1).
 	As to claim 1, Kim discloses and shows in figures 9, 13 and 15, a toilet device, comprising: 
 	a toilet body (710) including a toilet bowl part (explicitly shown but not labeled in figure 13) ([0121], ll. 1-7);  
and 
an analysis device (structures in figure 9) that includes an optical member (753) to be in contact with urine (758) introduced into the toilet bowl part and that is capable of analyzing urine by detecting analysis light propagated within the optical member and 

an optical path for the analysis light is set such that the analysis light 
totally reflects off the urine contact surface a plurality of times through 
multiple reflection ([0136], ll. 3-5; where the examiner is interpreting the optical path followed by the light from each source reflects off the urine contact surface a plurality of times via multiple reflection, in other words multiple photons/beams reflect off the contact surface a plurality of times via the nature of having a plurality of beams/sources forming multiple reflections explicitly shown in figure 10, the examiner further notes for compact prosecution that even if applicant were to narrow the claim to requiring one beam to traverse the ATR element multiple times to form multiple reflections along the same contact surface, this concept is extremely well-known and documented in ATR optical systems, the examiner has provided citations on the 892 document to support this contention). 
 	As to claim 2, Kim discloses and shows in figure 10 and 13 a toilet device, wherein: when directions in which the urine contact surface extends (i.e. the widthwise direction or shorter distance sloping towards the drain of the toilet shown in figure 13) are regarded as inclination directions, the urine contact surface includes an inclination region (flat region where the urine contacts the sensor 750) that inclines downward toward one of the inclination directions (effectively the direction following the curve of the bowl);  and an optical path for the analysis light is set such that the analysis light is propagated in one of the inclination directions while totally reflecting off the inclination 
 	As to claim 4, Kim disclose and shows in figure 9, a toilet device, wherein: 
the analysis device includes a light source (751) capable of emitting the analysis light ([0124], ll. 2-7);  and 
the analysis light emitted from the light source is directly incident on the optical member (explicitly shown in figure 9) ([0124]). 
 	As to claim 5, Kim discloses and shows in figure 9, a toilet device, wherein: the analysis device includes an optical sensor (762 and 755) capable of detecting the analysis light ([0130]);  and the analysis light emitted from the optical member is directly incident on the optical sensor (explicitly shown in figure 9) ([0130]). 
 	As to claim 6, Kim discloses and shows in figures 9, 14 and  toilet device, wherein the analysis device comprises: a light source (751) capable of emitting the analysis light; an optical sensor (762 and 755) capable of detecting the analysis light; and an attachment member (750/760) to which each of the light source and the optical sensor is attached (where the housing shown in figure 14 and internally shown in figure 18 are being interpreted as attaching the structures together, the examiner further notes that inherently some type of attachment structure be it the toilet itself has to function as an attachment structure or the components would be floating in air) ([0124], ll. 2-7; [0130]; [0147]). 
  	As to claim 7, Kim discloses and shows in figure 10, a toilet device, wherein, when a path through which the analysis light is subjected to multiple reflection and linearly (explicitly shown by hidden lines in figure 10) propagated along an in-plane 
 	As to claim 8, Kim discloses and shows in figure 10, a toilet device, wherein: the optical member includes an internal reflection surface (the surface that faces the urine and reflects light down toward the sensor shown in figure 10) that reflects the analysis light within the optical member; and two of the plurality of internal optical paths are continuous with each other at the internal reflection surface (where the examiner is interpreting that the light paths do not interrupt each other and are thus continuous please see https://www.merriam-webster.com/thesaurus/continuous for the definition “going on and on without any interruptions”) ([0130]; [0138]-[0138]). 
 	As to claim 9, Kim discloses and shows in figure 10, a toilet device, wherein: the optical member includes a single light incidence surface (input surface face of triangular prism shown) on which the analysis light is incident, and a single light emission surface (output surface face of triangular prism shown) from which the analysis light is emitted;  and the plurality of internal optical paths are continuous from the light incidence surface to the light emission surface within the optical member (explicitly shown in figure 10) ([0130]). 
 	As to claims 10 and 11, Kim discloses a toilet device, wherein the plurality of internal optical paths include a first internal optical path (one of the optical beam paths drawn) that follows a multiple-reflection path toward a first direction (a direction form a line/plane along the triangular surface of the prism that comes in contact with the urine) . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tadashi (JP 2000-258411 A, where the examiner is using applicant’s submitted machine translation for citations).
As to claim 3, Kim does not explicitly disclose a toilet device, wherein: the analysis device includes a movable member in which the optical member is built; and the movable member is movable between a urine sampling position at which urine introduced into the toilet bowl part can be received, and a standby position at which urine introduced into the toilet bowl part cannot be received. 
However, Tadashi does disclose and show in figure 1 and in ([0020]; [0037]; [0043]) the use of a similar optical measure system 5, that has a movable member (i.e. the piece 5 itself that as disclosed rotates) at which the urine sampling position can 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim wherein: the analysis device includes a movable member in which the optical member is built; and the movable member is movable between a urine sampling position at which urine introduced into the toilet bowl part can be received, and a standby position at which urine introduced into the toilet bowl part cannot be received in order to provide the advantage of increased efficiency as disclosed in Tadashi the system of dumping and cleaning can remove the need for a pump while further allowing efficient continued measurement of the samples under test through automated cleaning.    
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Michael P LaPage/Primary Examiner, Art Unit 2886